DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Roby on 6/23/2021.
The application has been amended as follows: 
23. (Currently amended) The sensor circuit of claim 12, wherein the sensor device is selected from a group consisting of an electret microphone, a silicon microphone, a capacitive microphone, and a piezoelectric microphone.

Allowable Subject Matter
Claims 1-21 and 23 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 12 recite the unique feature of an analog signal processor coupled to the sensor ASIC and configured to (i) receive the analog sensor signal from the sensor ASIC, (ii) detect a predetermined audio signature in the analog sensor signal, and (iii) output an enable signal in response to detecting the predetermined audio signature, wherein the sensor ASIC is operably connected to receive the enable signal from the analog signal processor and configured to operate at a full performance mode in response to receiving the enable signal and at a lower performance mode in response to not receiving the enable signal. The closest prior art does not disclose or suggest such features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653